Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 1 of 23 Page ID #:106




   1 RIGHETTI GLUGOSKI, P.C.

   2 John Glugoski, Esq. (SBN 191551)
       220 Halleck Street, Suite 220
   3 San Francisco, CA 94129

   4 Telephone: (415) 983-0900
       Facsimile: (415) 397-9005
   5 E-Mail: jglugoski@righettilaw.com

   6
       NATHAN & ASSOCIATES, APC
   7 Reuben D. Nathan (State Bar No. 208436)

   8 2901 W. Coast Hwy., Suite 200
       Newport Beach, California 92663
   9 Telephone; (949)270-2798

  10 Facsimile: (949)209-0303
       E-Mail: rnathan@nathanlawpractice.com
  11

  12 Attorneys for Plaintiffs, JEFF SMOROWSKI and DANIEL LENHART

  13
                               UNITED STATES DISTRICT COURT
  14
                             CENTRAL DISTRICT OF CALIFORNIA
  15

  16 JEFF SMOROWSKI and DANIEL                         Case No. 2:20-cv-10739-MWF-SK
  17
       LENHART, on behalf of themselves
       and all similarly situated persons,             CLASS ACTION
  18
                             Plaintiff,                FIRST AMENDED COMPLAINT
  19
  20              vs.
                                                       JURY TRIAL DEMANDED
  21

  22 DOMINO’S PIZZA LLC;

  23 DOMINO’S PIZZA, INC. and DOES 1
       through 25 inclusive,
  24

  25
                             Defendants
  26

  27

  28
       FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 2 of 23 Page ID #:107




 1            Plaintiffs Jeff Smorowski (“Smorowski”) and Daniel Lenhart (“Lenhart”)
 2    (collectively referred to as “Plaintiffs”) bring this action on behalf of themselves and
 3    all others similarly situated against DOMINO’S PIZZA LLC, DOMINO’S PIZZA
 4    INC. (“Defendants”).          Plaintiffs makes the following allegations based upon
 5    information and belief, except as to the allegations specifically pertaining to himself
 6    that is based on his own personal knowledge.
 7                                         INTRODUCTION
 8            1.    Domino’s Pizza, Inc and Domino’s Pizza, LLC (“Domino’s”) regards
 9    themselves as a pioneer and leader of delivering quality pizza to its consumers.
10    According to its website, “From humble beginnings as a single pizza restaurant in
11    1960, Domino’s become today’s recognized world leader in pizza delivery.                At
12    Domino’s, we’re all about pizza – and from the day our doors opened, we have
13    dedicated ourselves to making and delivering delicious food with high quality
14    ingredients 1.”
15            2.    Through its advertising, Domino’s touts that it is an innovator and
16    pioneer of “delivery ideas that make it easier and more convenient for our consumers.
17    When you think about pizza places that have delivered hot and fresh from the oven to
18    your door, think Domino’s, because we’re constantly updating our menu to
19    include…just for you.”
20            3.    According to its website, Domino’s has also developed technology to
21    further the customer’s experience when ordering food. “Domino’s Tracker in an
22    innovation in food delivery that enables consumers to follow the progress of their
23    order from the time it’s placed until it arrives at the door” and “Domino’s AnyWareTM
24    ordering technologies, which enables consumers to leverage technology to place their
25    order via text, smartphone, tweet, and more.”
26
      1
27        https://www.Domino’s.com/en/about-pizza/ (last visited October 29, 2020)
28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                       1
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 3 of 23 Page ID #:108




  1          4.     Domino’s website enunciates to its consumers, “we’re all about savings,
  2   we also added coupons, and promos to the website.” Domino’s makes an affirmative
  3   representation to its consumers that it has its consumers’ best interest at heart with the
  4   intention of saving them money on purchase of Domino’s products.
  5          5.     However, Domino’s advertising is not limited to its website, but
  6   Domino’s promotes, communicates, advertises, and employs the same marketing
  7   tools, including catch-lines, special offers, and general promotional advertising
  8   framework when Domino’s implements a marketing campaign.
  9          6.     Domino’s has been s a staple and leader in the food and pizza industry for
 10   decades by offering food promotions to its consumers. Domino’s consumers are well
 11   aware that Domino’s offers a variety of ways for its consumers to save money on
 12   Domino’s pizzas and related products, because Domino’s touts that it saves its
 13   consumers money by offering a variety of discounts through the use of its coupons.
 14   Essentially, consumers of Domino’s have become accustom to receiving discounts on
 15   Domino’s products whether directly from the original price.
 16          7.     Among its many discounted programs is Domino’s “Mix & Match”
 17   (“Mix & Match Deal”),2 which has been in existence since (at least) 2009. Domino’s
 18   has used a similar advertisement for its “Mix & Match Deal” $5.99 promotional deal
 19   through website, televisions, Internet, billboards, posters, and pictures within the
 20   statutory period. Example of Domino’s’ Mix & Match Deal are set forth below:
 21

 22

 23

 24

 25

 26   2
        Consumers are not required to be a member of a Domino’s loyalty reward program or some other
      similar service in order to make a purchase under Domino’s’ Mix & Match deal through Domino’s
 27   website.
 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                               2
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 4 of 23 Page ID #:109




  1
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                               3
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 5 of 23 Page ID #:110




  1
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19          8.     Plaintiffs allege on information and belief that Domino’s advertisements
 20   regarding its Mix & Match Deal are uniform, consistent, distributed, patterned, and is
 21   to be equally applied the same – every Mix & Match advertisement provides the
 22   prospective customer with a discount on the basis of a coupon or discount with the
 23   purchase of two or more items from a designated list of products which is a price
 24   reduction from Domino’s’ standard price for the product in question.
 25          9.     In carrying out its deceptive scheme, Domino’s uses advertisements that
 26   illustrate the wide variety of products available to the customer. On the “Mix &
 27   Match advertisement itself, Domino’s choice of few words is intended to highlight the
 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                     4
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 6 of 23 Page ID #:111




  1   “deal” available to its consumers. Domino’s also prompts its consumers to act now
  2   with the use of its wording “ORDER NOW,” which indicates the urgency in ordering
  3   and the fact that the Mix & Match deal may no longer be available in the near future.
  4   These type of tactics employed by Domino’s is intended to get an immediate response
  5   from consumers.
  6          10.    The Mix & Match advertisement also contains words: “START YOUR
  7   ORDER,” “MIX & MATCH DEAL,” and “CHOOSE ANY 2 OR MORE.” Domino’s’
  8   use of a larger front size for “$5.99” with white lettering with a red bold enunciated
  9   border is the most prominent wording on the advertisement, which is intended and
 10   does attract consumers. On information and belief Domino’s implements the same or
 11   substantially similar advertising in color, font size, and borders for its Mix & Match
 12   deal whether through website, television, print, or other forms of advertisements.
 13          11.    Domino’s Mix & Match deal requires the prospective consumer to
 14   purchase 2 or more items from its designated list of products at the price of $5.99,
 15   which excludes taxes. Most food businesses that provide discounts to their consumers
 16   through the use of coupons or other forms of discounts, generally have limited
 17   products and even more limited categories available to their consumers.
 18          12.    Domino’s has a wide variety of products available to consumers through
 19   the Mix & Match deal, which is prominently stated on its website or is available in
 20   through other forms of advertisements. Consumers can apply the coupon to a large
 21   selection of Domino’s products under the Mix & Match deal that includes broad
 22   categories such as pizza, salads, cookies, chicken, sandwiches, breads and/or pasta.
 23

 24          13.    The list of products available through Domino’s Mix & Match Deal are:
 25                            Pizza (Medium) 2 Topping Pizza:
 26
             Style: Hand Tossed; Crunchy Thin Crust; Handmade Pan
             Sauce: Robust Inspired Tomato Sauce; Hearty Marinara Sauce; Honey BBQ
 27
             Sauce; Garlic Parmesan Sauce; Alfredo Sauce; Ranch
             Toppings:
 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                          5
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 7 of 23 Page ID #:112



             Meats: Ham; Beef; Salami; Pepperoni; Italian Sausage; Premium Chicken;
  1          Bacon; Philly Steak
  2
             Non-Meats: Hot Buffalo Sauce; Garlic; Jalapeno Peppers; Diced Tomatoes;
             Black Olives; Mushrooms; Pineapple; Shredded Provolone Cheese; Cheddar
  3
             Cheese; Green Peppers; Spinach; Roasted Red Peppers; Feta Cheese;
             Shredded Parmesan Asiago
  4
                                           Bread
             Twists:
  5
             Parmesan Bread Twists; Garlic Bread Twists; Cinnamon Bread Twists
             Stuffed Cheesy Bread:
  6
             Stuffed Cheesy Bread with Bacon & Jalapeno; Stuffed Cheesy Bread with
             Spinach & Feta; Stuffed Cheesy Bread
  7
                                           Salads:
             Classic Garden; Chicken Cesar
  8
             Marbled Cookie Brownie:
             Domino’s Signature Marble Cookie Brownie
  9
                                           Chicken:
             Boneless Chicken
 10
             Specialty Chicken: Crispy Bacon & Tomato;
             Sweet BBQ Bacon; Spicy Jalapeno - Pineapple
 11          (collectively referred to as “Products”).
 12          14.    Consistent with Defendants’ self-promotion and advertising through
 13   print, television, radio, Internet, and/or other forms of advertising, Domino’s
 14   represents, warrants, and promises its consumers that any two (2) of the Products
 15   applying the coupon under the Mix & Match deal will cost the prospective customer
 16   $5.99 per product (or $11.98), excluding sales taxes.
 17          15.    Consumers have the expectation that reputable businesses such as
 18   Domino’s will conform to any representations, warranties, or statements made in
 19   connection with the Mix & Match deal.
 20          16.    Contrary to Domino’s’ representations, warranties, or statements
 21   regarding the discounted price of the Products, it charges consumers more than $5.99
 22   per Product under the Mix & Match deal. On information and belief, Domino’s has a
 23   pattern and practice of charging its consumers an amount exceeding $5.99 per product
 24   from the list of categories. Domino’s representations, warranties, and/or statements
 25   relating to the $5.99 price per product pursuant to the Mix & Match deal is false
 26   and/or misleading.
 27

 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                    6
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 8 of 23 Page ID #:113




  1          17.    Plaintiffs Smorowski and Lenhart, and members of the classes described
  2   below paid more than $5.99 for Products under the Mix & Match Deal. Contrary to
  3   Domino’s representations regarding the price of the Products, consumers paid more
  4   money than what was stated on Domino’s advertisements under the representations as
  5   set forth under the Mix & Match Deal.
  6          18.    Defendants’ representations, warranties, and statements that the
  7   Products are $5.99 per product when Domino’s charges more is unfair, unlawful, and
  8   fraudulent conduct, is likely to deceive members of the public, and continues to this
  9   day. As such, Defendants’ practices violate California’s Consumer Legal Remedies
 10   Act, Cal. Civ. Code § 1750 et seq. (“CLRA”), California’s Unfair Competition Law,
 11   Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”), and California’s False Advertising
 12   Law, Cal. Bus. & Prof. Code § 17500 et seq. (“FAL”). Plaintiff also brings claims
 13   for fraud, unjust enrichment and breach of express warranty.
 14                                JURISDICTION AND VENUE
 15          19.    This Court has personal jurisdiction over Defendants.        Defendants
 16   purposefully avails itself of the California consumer market and distributes the
 17   Products to hundreds of locations within this County and thousands of retail
 18   locations throughout California and the United States, wherein the Products are
 19   purchased by thousands of consumers every day.
 20          20.    This Court has original subject-matter jurisdiction over this proposed
 21   class action pursuant to 28 U.S.C. § 1332(d), which, under the provisions of the
 22   Class Action Fairness Act (“CAFA”), explicitly provides for the original jurisdiction
 23   of the federal courts in any class action in which at least 100 members are in the
 24   proposed plaintiff class, any member of the plaintiff class is a citizen of a State
 25   different from any defendant, and the matter in controversy exceeds the sum of
 26   $5,000,000.00, exclusive of interest and costs. Plaintiff alleges that the total claims
 27

 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                       7
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 9 of 23 Page ID #:114




  1   of individual members of the proposed Class (as defined herein) are well in excess of
  2   $5,000,000.00 in the aggregate, exclusive of interest and costs.
  3          21.    Venue is proper in this District under 28 U.S.C. § 1391(a). Substantial
  4   acts in furtherance of the alleged improper conduct, including the dissemination of
  5   false and misleading information regarding the nature, quality, and/or ingredients of
  6   the Products, occurred within this District.
  7                                             PARTIES
  8          22.    Plaintiff Jeff Smorowski is a citizen of California, residing in Los
  9   Angeles County. Plaintiff Daniel Lenhart is a citizen of California, residing in Los
 10   Angeles County.
 11          23.    Mr. Smorowski regularly purchased Products under Domino’s Mix &
 12   Match deal between August 19, 2020 through August 24, 2020 at locations near and
 13   around his home in La Mirada, CA.
 14          24.    On August 19, 2020, Mr. Smorowski purchased Two Medium Regular
 15   Pizzas and a Sweet BBQ Bacon Chicken Sandwich under Domino’s’ Mix & Match
 16   deal at Domino’s located at 2934 Westminster, Seal Beach, California. Mr.
 17   Smorowski should have been charged $5.99 for each product or $17.97 in total, but
 18   Domino’s charged Mr. Smorowski more. Similarly, on August 19, 2020, Mr.
 19   Smorowski purchased items under the Mix and Match Deal and was charged more
 20   than $5,99 per item.
 21          25.    On September 26, 2019, Mr. Lenhart purchased Two Medium Regular
 22   Pizzas. Mr. Lenhart should have been charged $5.99 for each product or $11.98 in
 23   total, but Domino’s charged Mr. Lenhart more than the advertised price. Within the
 24   last 3 years, including during Super bowl Sunday, Mr. Lenhart has purchased items
 25   under Domino’s Mix and Match Deal. Mr. Lenhart has never made a purchase of
 26   any item through Domino’s website. Mr. Lenhart purchased the Products under
 27   Domino’s Mix & Match deal between 2017-2019 at locations near and around his
 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                      8
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 10 of 23 Page ID #:115




  1   home in Arcadia and West Covina in or about the week of September 26 and the first
  2   week of February (Super bowl Sunday) in the years 2017-2019. Additionally, Mr.
  3   Lenhart had made additional purchases of items under Domino’s Mix and Match
  4   during the same period and was charged more than $5.99 under Domino’s Mix and
  5   Match Deal. In each instance during the statutory period, Mr. Lenhart was charged
  6   more than $5.99 for the items he purchased under the Mix and Match Deal. In each
  7   instance, Domino’s pricing did not confirm to its representations in connection with
  8   its Mix and Match Deal.
  9          26.    Each time Mr. Smorowski and Mr. Lenhart purchased Products under
 10   Domino’s Mix and Match deal, Mr. Smorowski and Mr. Lenhart saw and read the
 11   representations, “MIX & MATCH DEAL,” “CHOOSE ANY TWO OR MORE,” for
 12   “$5.99 each,” and relied on the representations, warranties, and statements that the
 13   Products would be sold at the price of $5.99. Mr. Smorowski and Mr. Lenhart
 14   understood these representations, warranties, and statements to mean that the price of
 15   the Products under the Mix and Match deal is $5.99 per product on the designated
 16   list of Products. Mr. Smorowski and Mr. Lenhart purchased the Products at a price
 17   above the stated $5.99 price, and would not have bought the Product had he known
 18   Domino’s representations, warranties, and statements he relied on was false,
 19   misleading, deceptive and unfair.
 20          27.    Mr. Smorowski and Mr. Lenhart would purchase the Products again in
 21   the future if Defendants’ actual price of Products conformed to its representations,
 22   warranties, and statements.
 23          28.    Defendant Domino’s Pizza, LLC is a Delaware limited liability
 24   company that has its principal place of business at 30 Frank Lloyd Wright Dr., Ann
 25   Arbor, Michigan.
 26          29.    Defendant, Domino’s Pizza, Inc. is a Delaware Corporation that has its
 27   principal place of business at 30 Frank Lloyd Wright Dr., Ann Arbor, Michigan.
 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                      9
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 11 of 23 Page ID #:116




  1          30.    Defendants Domino’s Pizza, LLC, Domino’s Pizza, Inc., and DOES 1
  2   through 25, inclusive are collectively referred to as “Defendants”)
  3          31.    Defendants advertise and market the Mix and Match deal in retail stores
  4   across the United States, including California. Defendants knew or should have
  5   known that they were overcharging consumers that made purchases under the Mix
  6   and Match deal. Defendants’ representations, warranties, and statements regarding
  7   the Mix and Match deal are false and misleading to a reasonable consumer, because
  8   Defendants charge more than the advertised pricing of $5.99 per item under the Mix
  9   and Match deal.
 10                   FACTS COMMON TO ALL CAUSES OF ACTION
 11          32.    Discounts, sales promotions, and other techniques are instruments that
 12   seek to increase sales of products and brands. There are several factors working
 13   through an offered discount which causes consumers to make purchases, including,
 14   but not limited to, attractiveness of the discount promotion, impulsiveness, hedonic
 15   perception, and financial risk perception which all drive the consumer’s purchasing
 16   intent3.
 17          33.    Over the past three decades, consumers have become increasingly
 18   interested in obtaining discounts while purchasing goods or products. In 1887, Coca-
 19   Cola distributed the first-ever coupon, which served to shape the future of commerce
 20   and consumers have never looked back. RetailMeNot, Inc., the world’s largest digital
 21   coupon marketplace indicated that consumer demand for discounts or coupons will
 22   continue to increase.
 23

 24   3
        Campbell, L., & Diamond, W.D. (1990). Framing and sales promotion: The
      characteristics of a “Good Deal.” Journal of Consumer Marketing, 7(4), 25-31;
 25   Bruner, G.C. II & Hensel, P.J. (1998) Marketing scales handbook; A compilation of
      multi-items measures, Chicago: American Marketing Association; An analysis of the
 26   influence of discount sales promotion in consume buying intent and the moderating
      effects of attractiveness.
 27

 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                     10
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 12 of 23 Page ID #:117




  1          34.    Consumers surveyed in the U.S. and India (76%) rank the highest
  2   among shoppers who believe saving is important and more than half (53%) of U.S.
  3   residents favor brands that issue coupons online or in-store because they help them
  4   buy the things they want or need. 4
  5          35.    Discounts and savings have become so popular that it has impacted the
  6   restaurant and food industry. 41% of Pizza customers use a coupon at least once a
  7   week and 64% would switch to try a new pizza business if a discount or saving was
  8   offered. Domino’s has always been aware that its Mix & Match deal would create
  9   additional demand from its customers.
 10          36.    The Mix & Match deal includes broad categories of food such as pizza,
 11   salads, cookies, chicken, sandwiches, breads and/or pasta.
 12          37.    The Mix and Match deal applies to the following products: Pizza Style:
 13   Hand Tossed; Crunchy Thin Crust; Handmade Pan Sauce: Robust Inspired Tomato
 14   Sauce; Hearty Marinara Sauce; Honey BBQ Sauce; Garlic Parmesan Sauce; Alfredo
 15   Sauce; Ranch; Toppings: Meats: Ham; Beef; Salami; Pepperoni; Italian Sausage;
 16   Premium Chicken; Bacon; Philly Steak; Non-Meats: Hot Buffalo Sauce; Garlic;
 17   Jalapeno Peppers; Diced Tomatoes; Black Olives; Mushrooms; Pineapple; Shredded
 18   Provolone Cheese; Cheddar Cheese; Green Peppers; Spinach; Roasted Red Peppers;
 19   Feta Cheese; Shredded Parmesan Asiago; Parmesan Bread Twists; Garlic Bread
 20   Twists; Cinnamon Bread Twists; Stuffed Cheesy Bread with Bacon & Jalapeno;
 21   Stuffed Cheesy Bread with Spinach & Feta; Stuffed Cheesy Bread; Classic Garden;
 22   Chicken Cesar; Marbled Cookie Brownie: Domino’s Signature Marble Cookie
 23   Brownie; Boneless Chicken; Specialty Chicken: Crispy Bacon & Tomato; Sweet
 24   BBQ Bacon; and Spicy Jalapeno – Pineapple.
 25

 26   4
            https://retailmenot.mediaroom.com/2013-08-21-A-Coupon-Nation-Americans-
      Proudly-Use-Coupons-More-Than-Shoppers-in-Great-Britain-India-and-China-
 27   Among-Others
 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                    11
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 13 of 23 Page ID #:118




  1          38.    On information and belief, Defendants’ advertisements regarding the
  2   Mix and Match deal, as herein stated, occurred at all times during the last four years,
  3   at least.
  4          39.    Based on the language that appears on the advertisements, Plaintiffs and
  5   Class Members believed the price of the first product to be $5.99, the second to be
  6   $5.99, with the ability to make additional purchases for $5.99 from the designated
  7   list of the Mix and Match deal.
  8          40.    The phrases “MIX & MATCH DEAL,” and “CHOOSE ANY 2 OR
  9   MORE,” “MEDIUM 2-TOPPING PIZZA,” “BREAD TWISTS,” “SALAD,”
 10   MARBLED COOKIE BROWNIE,” SPECIALTY CHICKEN,” OVEN BAKED
 11   SANDWICH,” STUFFED CHEESY BREAD,” 8-PIECE BONELESS CHICKEN,”
 12   “OR PASTA IN A DISH FOR $5.99 EACH”,” $5.99,” “ORDER NOW,” coupled
 13   with all any identical or substantially similar language are representations to a
 14   reasonable consumer. The phrases are misleading to a reasonable consumer because
 15   Defendants charge consumers more than advertised $5.99 for each product under the
 16   Mix and Match Deal.
 17          41.    The package design plays a crucial role in consumer purchase decisions.
 18   Consumers take on average seven seconds to decide whether to buy a product.
 19   Effective product packaging therefore must quickly make an emotional and
 20   psychological impression on the consumer in the very small window of time that the
 21   consumer makes his or her purchase decision. Against that backdrop, consumer
 22   impressions of whether a product is at a discount are commonly based on so-called
 23   “cues” of bargains, discounts, and coupons. One common technique marketers use
 24   to signal that a product is at a discount is to emphasize the “deal” the consumer will
 25   receive. Conversely, another common technique is to emphasize the amount to be
 26   paid as a result of the purported discount to the consumers. Such cues are commonly
 27   reinforced with imagery and images as described herein above paragraphs 8-10.
 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                       12
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 14 of 23 Page ID #:119




  1          42.      Defendants knew that consumers would rely on Defendants’ advertising
  2   without verifying on the receipt if the discount was applied to the Mix and Match deal.
  3                                    CLASS ALLEGATIONS
  4          43.      Plaintiffs Smorowski and Lenhart seek to represent a class defined as all
  5   persons in the United States who purchased the Products through Defendants’ “Mix
  6   and Match” deal during the class period (the “Class”). Excluded from the Class are
  7   Defendants, their affiliates, employees, officers and directors, persons or entities that
  8   purchased the Products for resale, and the Judge(s) assigned to this case. Plaintiffs
  9   reserve the right to amend the above class definition as appropriate after further
 10   investigation and discovery, including by seeking to certify a narrower multi-state
 11   class (or classes) in lieu of a nationwide class if appropriate.
 12          44.      Plaintiffs Smorowski and Lenhart seek to represent a Subclass of all
 13   persons in California who purchased the Products through Defendants’ “Mix and
 14   Match” deal during the class period (the “California Subclass”). Excluded from the
 15   California Subclass are Defendants, their affiliates, employees, officers and directors,
 16   persons or entities that purchased the Products for resale, and the Judge(s) assigned
 17   to this case.
 18          45.      There is a well-defined community of interest in the questions of law
 19   and fact involved in this case. Questions of law and fact common to the members of
 20   the putative classes that predominate over questions that may affect individual Class
 21   members include, but are not limited to the following:
 22                   a.    whether Defendants misrepresented material facts concerning
 23   their Mix and Match advertising;
 24                   b.    whether Defendants’ conduct was unfair and/or deceptive;
 25                   c.    whether Defendants have been unjustly enriched as a result of the
 26    unlawful, fraudulent, and unfair conduct alleged in this complaint such that it would
 27

 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                         13
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 15 of 23 Page ID #:120




  1    be inequitable for Defendants to retain the benefits conferred upon them by
  2    Plaintiffs and the classes;
  3                  d.     whether Defendants breached express warranties to Plaintiffs and
  4   the classes;
  5                  e.     whether Plaintiffs and the classes have sustained damages with
  6   respect to the common-law claims asserted, and if so, the proper measure of their
  7   damages.
  8          46.     Plaintiffs’ claims are typical of those of other class members because
  9   Plaintiffs, like all members of the classes, purchased Defendants’ Products bearing
 10   the Mix and Match representations and Plaintiffs sustained damages from
 11   Defendants’ wrongful conduct.
 12          47.     Plaintiffs will fairly and adequately protect the interests of the classes
 13   and have retained counsel that is experienced in litigating complex class actions.
 14   Plaintiffs have no interests which conflict with those of the classes.
 15          48.     A class action is superior to other available methods for the fair and
 16   efficient adjudication of this controversy.
 17          49.     The prerequisites to maintaining a class action for equitable relief are
 18   met as Defendants have acted or refused to act on grounds generally applicable to the
 19   classes, thereby making appropriate equitable relief with respect to the classes as a
 20   whole.
 21          50.     The prosecution of separate actions by members of the classes would
 22   create a risk of establishing inconsistent rulings and/or incompatible standards of
 23   conduct for Defendants. For example, one court might enjoin Defendants from
 24   performing the challenged acts, whereas another might not. Additionally, individual
 25   actions could be dispositive of the interests of the classes even where certain Class
 26   members are not parties to such actions.
 27

 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                          14
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 16 of 23 Page ID #:121




  1                                      COUNT I
            Violation Of California’s Consumers Legal Remedies Act (“CLRA”),
  2                        California Civil Code §§ 1750, et seq.
  3                         (For Damages and Injunctive Relief)
  4          51.    Plaintiffs Smorowski and Lenhart hereby incorporate by reference the

  5   allegations contained in all preceding paragraphs of this complaint.

  6          52.    Plaintiffs Smorowski and Lenhart brings this claim individually and on

  7   behalf of the members of the proposed California Subclass against Defendants.

  8          53.    This cause of action is brought pursuant to California’s Consumers

  9   Legal Remedies Act, Cal. Civ. Code §§ I750-I785 (the “CLRA”).

 10          54.    Plaintiffs Smorowski and Lenhart and the other members of the

 11   California Subclass are “consumers,” as the term is defined by California Civil Code

 12   § 1761(d), because they bought the Products for personal, family, or household

 13   purposes.

 14          55.    Plaintiffs Smorowski and Lenhart, the other members of the California

 15   Subclass, and Defendants have engaged in “transactions,” as that term is defined by

 16   California Civil Code § 1761(e).

 17          56.    The conduct alleged in this complaint constitutes unfair methods of

 18   competition and unfair and deceptive acts and practices for the purpose of the

 19   CLRA, and the conduct was undertaken by Defendants in transactions intended to

 20   result in, and which did result in, the sale of goods to consumers.

 21          57.    As alleged more fully above, Defendants have violated the CLRA by

 22   falsely representing to Plaintiffs Smorowski and Lenhart and the other members of

 23   the California Subclass that the Products would be sold at a certain price point i.e.

 24   $5.99 per item when in fact Defendants charge a price that is higher than the

 25   advertised price. In other words, Defendants sell the Products for prices that do not

 26   conform to their representations, warranties, and statements.

 27

 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                     15
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 17 of 23 Page ID #:122




  1          58.     As a result of engaging in such conduct, Defendants have violated
  2   California Civil Code § 1770(a)(5), (a)(7) and (a)(9).
  3          59.     On September 1, 2020, Plaintiff Smorowski mailed a notice letter to
  4   Defendants Domino’s Pizza, LLC and Domino’s Pizza, Inc. consistent with
  5   California Civil Code § 1782(a), and Defendants received the letters on September 8,
  6   2020. The letters were sent on behalf of Smorowski and all other persons similarly
  7   situated. On February 9, 2021, Plaintiff Lenhart mailed a notice letter to Defendants
  8   Domino’s Pizza, LLC and Domino’s Pizza, Inc. consistent with California Civil
  9   Code § 1782(a). The letters were sent on behalf of Lenhart and all other persons
 10   similarly situated.
 11          60.       Accordingly, pursuant to California Civil Code § 1780(a)(3), Plaintiff
 12   Smorowski, on behalf of himself and all other members of the California Subclass,
 13   seeks injunctive relief, compensatory damages, punitive damages, and restitution of
 14   any ill-gotten gains due to Defendants’ acts and practices. Plaintiff Lenhart seeks
 15   injunctive relief but reserves the right to amend this complaint to include a claim for
 16   damages.
 17                                         COUNT II
 18                Violation Of California’s Unfair Competition Law (“UCL”),
                     California Business & Professions Code §§ 17200, et seq.
 19
             61.     Plaintiffs Smorowski and Lenhart hereby incorporate by reference the
 20
      allegations contained in all preceding paragraphs of this complaint.
 21
             62.     Plaintiffs Smorowski and Lenhart bring this claim individually and on
 22
      behalf of the members of the proposed California Subclass against Defendants.
 23
             63.     Defendants are subject to California’s Unfair Competition Law, Cal.
 24
      Bus. & Prof. Code §§ 17200, et seq. The UCL provides, in pertinent part: “Unfair
 25
      competition shall mean and include unlawful, unfair or fraudulent business practices
 26
      and unfair, deceptive, untrue or misleading advertising ….”
 27

 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                       16
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 18 of 23 Page ID #:123




  1          64.    Defendants violated the “unlawful” prong of the UCL by violating the
  2   CLRA and the FAL, as alleged herein.
  3          65.    Defendants’ misrepresentations and other conduct, described herein,
  4   violated the “unfair” prong of the UCL in that their conduct is substantially injurious
  5   to consumers, offends public policy, and is immoral, unethical, oppressive, and
  6   unscrupulous, as the gravity of the conduct outweighs any alleged benefits.
  7          66.    Defendants violated the “fraudulent” prong of the UCL by
  8   misrepresenting that the Products would be sold at the advertised price of $5.99 per
  9   product, however Defendants actually sell the Products for a higher price.
 10          67.    Plaintiffs Smorowski and Lenhart and the California Subclass lost
 11   money or property as a result of Defendants’ UCL violations because: because: (a)
 12   they would not have purchased the Products on the same terms if they knew
 13   Defendants would not conform their pricing to their representations, (b) they paid
 14   more than the advertised price based on Defendants’ misrepresentations; and (c) the
 15   price of the Products or the value of the Products do not have the characteristics,
 16   uses, or benefits as promised.
 17                                       COUNT III
 18                Violation Of California’s False Advertising Law (“FAL”),
                   California Business & Professions Code §§ 17500, et seq.
 19
             68.    Plaintiffs Smorowski and Lenhart hereby incorporate by reference the
 20
      allegations contained in all preceding paragraphs of this complaint.
 21
             69.    Plaintiffs Smorowski and Lenhart bring this claim individually and on
 22
      behalf of the members of the proposed California Subclass against Defendants.
 23
             70.    California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500,
 24
      et seq., makes it “unlawful for any person to make or disseminate or cause to be
 25
      made or disseminated before the public in this state, ... in any advertising device ... or
 26
      in any other manner or means whatever, including over the Internet, any statement,
 27
      concerning ... personal property or services, professional or otherwise, or
 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                         17
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 19 of 23 Page ID #:124




  1   performance or disposition thereof, which is untrue or misleading and which is
  2   known, or which by the exercise of reasonable care should be known, to be untrue or
  3   misleading.”
  4          71.     Defendants committed acts of false advertising, as defined by §§17500,
  5   et seq., by misrepresenting that the Products would be sold for the advertised price of
  6   $5.99 under the Mix and Match deal.
  7          72.     Defendants knew or should have known through the exercise of
  8   reasonable care that their representations about the price of Products were untrue and
  9   misleading.
 10          73.     Defendants’ actions in violation of §§ 17500, et seq. were false and
 11   misleading such that the general public is and was likely to be deceived. Plaintiffs
 12   Smorowski and Lenhart and the California Subclass lost money or property as a
 13   result of Defendants’ FAL violations because: (a) they would not have purchased the
 14   Products on the same terms if they knew that the price of the Products were greater
 15   than the advertised price, (b) they paid more money than Defendants’ advertised
 16   price based on Defendants’ misrepresentations; and (c) the Products do not have the
 17   characteristics, uses, or benefits as promised.
 18
                                               COUNT IV
 19
                                     Breach of Express Warranty
 20

 21          74.     Plaintiffs Smorowski and Lenhart hereby incorporates by reference the

 22   allegations contained in all preceding paragraphs of this complaint.

 23          75.     Plaintiffs Smorowski and Lenhart brings this claim individually and on

 24   behalf of the proposed Class and California Subclass against Defendants.

 25          76.     Defendants, as the designer, manufacturer, marketer, distributor, and/or

 26   seller, expressly warranted that the advertised price of the Products was accurate.

 27

 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                         18
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 20 of 23 Page ID #:125




  1          77.    Defendants’ express warranties, and its affirmations of fact and
  2   promises made to Plaintiffs and the Class regarding the price of the Products,
  3   became part of the basis of the bargain between Defendants and Plaintiffs and the
  4   Class, thereby creating an express warranty that the price of the Products would
  5   conform to those affirmations of fact, representations, promises, and descriptions.
  6          78.    The price of the Products does not conform to the express warranty
  7   because Defendants charged Plaintiffs and similarly situated Class Members more
  8   than the advertised price.
  9          79.    As a direct and proximate cause of Defendants’ breach of express
 10   warranty, Plaintiffs and Class Members have been injured and harmed because: (a)
 11   they would not have purchased the Products on the same terms if they knew the truth
 12   about the price; (b) they paid a substantial price premium based on Defendants’
 13   express warranties; and (c) the price of the Products do not have the characteristics,
 14   uses, or benefits as promised.
 15          80.    On September 1, 2020 Plaintiff Smorowski mailed letters to Defendants
 16   consistent with Cal. Com. Code § 2607(3)(a) and U.C.C. 2-607(3)(A), on February
 17   9, 2021 Lenhart mailed letters to Defendants consistent with Cal. Com. Code §
 18   2607(3)(a) and U.C.C. 2-607(3)(A), and Defendants received those letters.            The
 19   letters were sent on behalf of Smorowski and all other persons similarly situated.
 20
                                                COUNT V
 21
                                           Unjust Enrichment
 22

 23          81.    Plaintiffs Smorowski and Lenhart hereby incorporates by reference the

 24   allegations contained in all preceding paragraphs of this complaint.

 25          82.    Plaintiffs Smorowski and Lenhart brings this claim individually and on

 26   behalf of the proposed Class and California Subclass against Defendants.

 27

 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                         19
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 21 of 23 Page ID #:126




  1          83.    Plaintiffs Smorowski and Lenhart and Class Members conferred
  2   benefits on Defendants by purchasing the Products.
  3          84.    Defendants have been unjustly enriched in retaining the revenues
  4   derived from Plaintiffs’ and Class Members’ purchases of the Products. Retention of
  5   those monies under these circumstances is unjust and inequitable because of
  6   Defendants’ misrepresentations about the price of the Products, which did not
  7   conform to its advertising, which caused injuries to Plaintiffs and members of the
  8   classes because they would not have purchased the Products on the same terms if the
  9   true facts had been known.
 10          85.    Because Defendants’ retention of the non-gratuitous benefits conferred
 11   on it by Plaintiffs and Class members is unjust and inequitable, Defendants must pay
 12   restitution to Plaintiffs and Class members for their unjust enrichment, as ordered by
 13   the Court.
 14
                                               COUNT VI
 15
                                                      Fraud
 16

 17          86.    Plaintiffs Smorowski and Lenhart hereby incorporate by reference the

 18   allegations contained in all preceding paragraphs of this complaint.

 19          87.    Plaintiffs Smorowski and Lenhart brings this claim individually and on

 20   behalf of the proposed Class and California Subclass against Defendants.

 21          88.    As discussed above, Defendants provided Plaintiffs and Class Members

 22   with false or misleading material information about the Products by representing that

 23   Defendants would sell the advertised Products at a certain price i.e. $5.99 per item

 24   under the terms of the Mix and Match deal. Defendants made that misrepresentation

 25   to Plaintiffs and Class Members knowing it was false.

 26

 27

 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                      20
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 22 of 23 Page ID #:127




  1          89.    Defendants’ misrepresentations, upon which Plaintiffs and Class
  2   Members reasonably and justifiably relied, were intended to induce and actually
  3   induced Plaintiffs and Class Members to purchase the Products.
  4          90.    Defendants’ fraudulent actions harmed Plaintiffs and Class Members,
  5   who are entitled to damages and other legal and equitable relief as a result.
  6
                                       PRAYER FOR RELIEF
  7

  8
             WHEREFORE, Plaintiffs demand judgment on behalf of themselves and
  9
      members of the Class and California Subclass as follows:
 10
             A.     For an order certifying the nationwide Class and California Subclass
 11                 under Rule 23 of the Federal Rules of Civil Procedure; naming
 12                 Plaintiffs as Class and Subclass representatives; and naming Plaintiffs’
                    attorneys as Class Counsel representing the Class and Subclass
 13                 members;
 14
             B.     For an order finding in favor of Plaintiffs, the nationwide Class, the
 15                 California Subclass, on all counts asserted herein;
 16          C.     For an order awarding statutory, compensatory, treble, and punitive
 17                 damages in amounts to be determined by the Court and/or jury;
 18          D.     For injunctive relief enjoining the illegal acts detailed herein;
 19
             E.     For prejudgment interest on all amounts awarded;
 20
             F.     For an order of restitution and all other forms of equitable monetary
 21                 relief;
 22
             G.     For an order awarding Plaintiffs their reasonable attorneys’ fees and
 23
                    expenses and costs of suit.
 24

 25
      ///
 26

 27
      ///

 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                          21
Case 2:20-cv-10739-MWF-SK Document 26 Filed 02/15/21 Page 23 of 23 Page ID #:128




  1                                  JURY TRIAL DEMANDED
  2          Plaintiffs demand a trial by jury on all claims so triable.
  3

  4   Dated: February 15, 2021            Respectfully submitted,

  5

  6                                       RIGHETTI GLUGOSKI, P.C.
  7                                       By:          /s/ John Glugoski
                                                      John Glugoski
  8

  9                                       John Glugoski, Esq. (SBN 191551)
                                          jglugoski@righettilaw.com
 10
                                          220 Halleck, Suite 220
 11                                       San Francisco, CA 94129
                                          Telephone: (415) 983-0900
 12
                                          Facsimile: (415) 397-9005
 13                                       jglugoski@righettilaw.com
 14
                                          NATHAN & ASSOCIATES, APC
 15
                                          By:         /s/ Reuben D. Nathan
 16                                                   Reuben D. Nathan
 17
                                          Reuben D. Nathan (State Bar No. 208436)
 18                                       2901 W. Coast Hwy., Suite 200
                                          Newport Beach, California 92660
 19
                                          Telephone: (949) 270-2798
 20                                       Facsimile: (949) 209-0303
                                          E-Mail: rnathan@nathanlawpractice.com
 21

 22                                       Attorneys for Plaintiffs
 23

 24

 25

 26

 27

 28
      FIRST AMENDED COMPLAINT – JURY TRIAL DEMANDED                                 22
